NO. 07-12-0051-CR

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                   PANEL D

                              DECEMBER 20, 2012




                             TOLEDO RAY MARTIN,


                                   Appellant
                                     v.


                             THE STATE OF TEXAS,


                                    Appellee
                        _____________________________

          FROM THE CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY;

              NO. 0895988W; HONORABLE SHAREN WILSON, PRESIDING



                             Memorandum Opinion



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
      Appellant, Toledo Ray Martin, appeals the revocation of his  probation
for the felony offense of driving while intoxicated and his sentence of  ten
years confinement.  He contends the trial  court  erred  in  overruling  his
hearsay and Crawford objections to  certain  evidence  and  denied  him  due
process rights by the same rulings.  We affirm the judgment.
      Appellant pled guilty to driving while intoxicated  in  2003  and  was
placed on ten years probation.  In 2011, the  State  sought  to  revoke  his
probation, alleging he had  violated  the  conditions  of  probation  by  1)
causing bodily injury to Tommy Carr by striking him with his hand or  biting
him with his teeth on June 15, 2011, 2) consuming alcohol on June 15,  2011,
3) using cocaine on January 4, 2006, 4) failing to report for the  month  of
April 2011, 5) submitting diluted  urine  specimens  on  February  1,  2006,
March 10, 2006, and March 15, 2006, and 5) being in  possession  of  alcohol
on August 7, 2006.  Appellant plead "not true" to each allegation.  After  a
hearing,  the  trial  court  found  appellant  had  violated  each   alleged
condition except the fourth one and sentenced him to ten years  confinement.

      Appellant complains of the  hearsay  testimony  of  State's  witnesses
Rodney Knotts and Cynthia Whiteman.  Knotts was a senior court  officer  for
the probation department and testified  to  the  contents  of  the  business
records of that department, specifically that appellant  admitted  to  using
cocaine on January 4, 2006.  Whiteman was a  forsensic  analyst  at  Norchem
Drug Testing who testified from business records that three  of  appellant's
urine specimens contained a creatinine level below  that  of  valid  testing
and so were considered diluted.
      We need not determine whether the trial court erred in  admitting  the
testimony of the two witnesses.  This  is  so  because  any  one  ground  is
sufficient to support the revocation of  appellant's  probation.   Moore  v.
State, 605 S.W.3d 924, 926 (Tex. Crim. App.  1980).   Tommy  Carr  testified
that appellant assaulted him on  June  15,  2011,  and  that  appellant  was
drinking  alcohol  on  that   date.    Although   appellant   denied   those
allegations, the trial court was the sole judge of the  credibility  of  the
witnesses and the weight to be given their  testimony.   Garrett  v.  State,
619 S.W.2d 172, 174 (Tex. Crim. App. 1981).  Therefore, the trial court  had
before it evidence from which it could have  concluded  that  appellant  had
committed those alleged violations of his probation.  See  Lewis  v.  State,
No. 07-08-0307-CR, 2009 Tex. App. Lexis  4254,  at  *3  (Tex.  App.-Amarillo
June 10, 2009, pet. ref'd) (not designated for publication) (sustaining  the
decision to revoke probation because,  among  other  things,  the  appellant
failed to challenge all grounds to revoke found true by  the  trial  court).
Thus, even without the testimony of the two challenged witnesses, the  trial
court had basis upon which to revoke appellant's probation.
      Accordingly, the judgment is affirmed.

                                        Per Curiam
Do not publish.